    Case 1:19-cr-10080-NMG Document 1104 Filed 04/24/20 Page 1 of 12



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA               )
                                       )
            v.                         )   Criminal No.: 19-10080-NMG
                                       )
  DAVID SIDOO, et. al.,                )   Leave to File Sur-Reply
                                       )   Granted on April 14, 2020
                                       )
                  Defendants           )




GOVERNMENT’S SUR-REPLY IN OPPOSITION TO DEFENDANTS’ MOTION TO
  DISMISS INDICTMENT OR, IN THE ALTERNATIVE, FOR SUPPRESSION OF
EVIDENCE AND FOR DISCOVERY AND AN EVIDENTIARY HEARING (DKT. 971)
       Case 1:19-cr-10080-NMG Document 1104 Filed 04/24/20 Page 2 of 12



                                        INTRODUCTION

       The government did not commit misconduct in this case. It did not violate Brady. It did

not fabricate evidence. It did not entrap any defendant. And it did not suborn the commission of

a crime.

       Attached are declarations from three members of the government’s investigative and

prosecution team: Elizabeth Keating, a special agent with the Internal Revenue Service – Criminal

Investigation; Laura Smith, a special agent with the Federal Bureau of Investigation; and Assistant

United States Attorney Eric S. Rosen. See Exs. A-C. Also attached is an FBI-302 report of an

interview with cooperating witness Rick Singer.1 See Ex. D. The declarations and the 302 report

explain the context of Singer’s October 2 note and what prompted him to write it. The declarations

also affirm, under penalty of perjury, that the government did not fabricate evidence, seek to entrap

any defendant, or suborn the commission of a crime. The evidence described in the government’s

opening brief corroborates the declarations, illustrating the defendants’ intent to commit fraud and

bribery based on their statements and conduct before Singer began cooperating. The consensual

calls Singer made three weeks after his October 2 note are consistent with that earlier evidence.

       The government did not use Singer to suborn the commission of a crime. The government

used him to gather additional evidence of a crime the defendants had already committed when

they agreed to pay money in exchange for their children’s admission to college as fake athletic

recruits. For this reason, and the reasons set forth below and in the government’s opening brief,

the defendants’ motion should be denied without a hearing.




       1
         Unless otherwise noted, the factual assertions in this brief are supported by the attached
declarations and 302.
       Case 1:19-cr-10080-NMG Document 1104 Filed 04/24/20 Page 3 of 12



                         ADDITIONAL FACTUAL BACKGROUND

       Singer was approached by federal agents in a Boston hotel room on September 21, 2018.

The approach followed a six-month investigation into his college admissions fraud scheme. Over

the course of that investigation, the government gathered extensive evidence that Singer had turned

his college counseling business, and an associated charity, into a front for fraud. For parents who

sought an illicit edge for their children, Singer offered an array of services. He could guarantee

high scores on college entrance exams by cheating. He could guarantee good grades in classes by

having his employees pose as the students and take the classes in their names. And he could

guarantee admission to certain colleges by using falsified athletic resumes and “donations” to

university athletic programs to induce coaches to recruit unqualified applicants to their teams.

       By the time of the approach, the government had developed evidence against complicit

coaches, university athletics administrators, test proctors, test administrators, and parents who had

participated in the scheme. Those parents – including the defendants in this case – had already

committed fraud, or they were in the midst of the crime. In addition, new clients were continuing

to contact Singer about enlisting his services.

       On September 21, Singer agreed to cooperate with the government’s investigation. He

was, initially, a reluctant cooperator. He did not fully accept responsibility for his crimes.2 He

continued to use the word “donation” to describe payments to university athletic programs in

exchange for the coaches’ agreement to recruit unqualified students based on fabricated

credentials. During Singer’s first meeting with agents on September 21, Special Agent Keating

told him that it doesn’t matter if a payment is called “donation,” or is directed to an athletic




       2
         Weeks later, Singer acknowledged that he obstructed the government’s investigation
during this time, tipping off several parents that he was “wired.”


                                                  2
       Case 1:19-cr-10080-NMG Document 1104 Filed 04/24/20 Page 4 of 12



program instead of a coach’s pocket: exchanging money for a guaranteed admissions spot for an

unqualified student based on fabricated athletic credentials is a crime. Special Agent Keating does

not recall raising her voice at Singer during this meeting, but believes she was more “animated”

than usual due to Singer’s refusal to accept responsibility for his crimes.3

       Despite his reluctance, Singer engaged in a series of consensually recorded calls in the first

days after the approach, including with several parents. Those parents were either actively engaged

in the fraud scheme at the time of the calls, or learning its details for the first time. Only one of

the calls was with a remaining defendant in this case.4

       In those calls, the government directed Singer to be explicit that the scheme involved

paying money, as a quid pro quo, to induce one or more university employees to facilitate the

admission of the parents’ children as purported athletic recruits. In calls with parents to whom

Singer had already said that their money would go to an athletic “program,” Singer generally

continued using that language. But in calls with new clients, he generally said that the money went

“to the coach.” This was not because there is a legal distinction between a “donation” to a

“program” and a “payment” to a “coach.” There isn’t, provided that the money is intended as a

quid pro quo. But the government wanted to make sure that anyone who decided to pursue the

scheme at that point – when it was, effectively, a government sting operation – understood that




       3
         Special Agent Smith recalls that Special Agent Keating raised her voice “somewhat.”
Singer recalls that the meeting was “boisterous” on both sides.
       4
         That call, on September 29, 2018, was with defendant John Wilson, who had previously
agreed with Singer to secure his son’s admission to USC as a purported water polo recruit, and
who contacted Singer again around the time of the government’s approach about pursuing the
“side door” a second time for his daughters. The call, which focused on future illegal conduct, is
described in the government’s opening brief. See Dkt. 1066 at 12-13. Singer also had a brief, non-
substantive call with Wilson on September 23, 2018, to cancel a scheduled meeting.

                                                  3
       Case 1:19-cr-10080-NMG Document 1104 Filed 04/24/20 Page 5 of 12



their money would be used to induce a university insider to commit fraud, and could not later claim

they had been duped or entrapped.

       For example, on October 2, 2018, Singer received a call from Parent A, who had been

referred to him by another client, Gordon Caplan.5 Because Singer had not previously discussed

the scheme with Parent A, the government instructed him to say that the fraud involved sending

money “to the coach.” He told Parent A: “[Y]ou’d make a donation to, um, to the coach, um -- I

mean, to the program and the coach, essentially, because they need help.” Ex. E at 7-8. He added:

“[T]hey would flag her as a student athlete, which she is, uh, but she may not be at the level in

which, um, she’d be a recruitable student athlete. They would help her and support her, ’cause

you’re giving some support, um, to the pro-- to, to the coach.” Id. at 8. Later in the call, Singer

said: “[T]here will be a donation to the coach . . . who is gonna provide the help of getting her in.”

Id. at 10. Parent A asked: “When you say a donation to the coach, you’re talkin’ about a donation

in connection with playing sort of the, the athletic card?” Id. at 11. Singer replied: “Yeah, that’s

correct.” Id.6




       5
        Caplan had agreed with Singer to pursue the test-cheating fraud for his daughter and also
discussed the “side door” with him, but ultimately chose not to pursue it. Caplan pled guilty to
conspiracy to commit mail fraud and honest services mail fraud and was sentenced by Judge
Talwani to one month in prison. See United States v. Caplan, 19-cr-10117, Dkts. 380 & 517.
       6
         Singer had a subsequent call with Parent A in which, at the government’s instruction, he
advised Parent A that he had secured a commitment from the Yale University soccer coach to
admit Parent A’s daughter as a soccer player in exchange for $1 million. Ex. F. This was a ruse.
As noted in the government’s opening brief, by that point the Yale coach was cooperating with the
government’s investigation. Singer said: “[A]ll the payments will be made to the coach and then
the coach will figure out what he does with his money. And at the end of the day, your daughter
shows up first day of school, she’s just a regular student and everything goes on like it normally
goes on.” Id. at 5. Parent A asked: “[Y]ou said I make the payment to the coach. Exactly who
am I making a check out to, Rick?” Id. Singer responded: “[T]o my foundation.” Id. Parent A
later chose not to proceed with the scheme and was not charged.


                                                  4
       Case 1:19-cr-10080-NMG Document 1104 Filed 04/24/20 Page 6 of 12



       That same day, Singer wrote his October 2 note concerning a “[l]oud and abrasive call with

agents.” In the note, Singer wrote that the agents “continue to ask me to tell a fib and not restate

what I told my clients as to where there money was going -to the program not the coach and that

it was a donation and they want it to be a payment.” And he wrote that “Liz raised her voice to

me like she did in the hotel room about agreeing with her that everyone Bribed the schools. This

time about asking each person to agree to a lie I was telling them.”

       The agents do not specifically recall a “loud and abrasive” call on that day, but they do

remember tense calls with Singer during this period. The agents were not telling Singer to entrap

parents who had already engaged in the scheme by asking them to “agree to a lie.” They were

telling him to be more explicit in describing the scheme to parents who still had the opportunity to

back out – to make it obvious that the money would be a quid pro quo for fraud. Singer was

particularly resistant to using blunt language with parents who were in the midst of the fraud – as

opposed to those who were just finding out about it, like Parent A – because he had already told

them that their money would go to an athletic program, not a coach. But in all of those late

September and early October calls, Singer was discussing future or ongoing conduct, not

something that had happened in the past.

       What Singer’s note does not reflect is the agents’ instructions concerning interactions with

the defendants before this Court, who had already engaged in his scheme before the government’s

approach. The government did not direct Singer to call these defendants until three weeks after

the October 2 note was written. It is those calls, all of which concern historical conduct, that the

defendants seek to suppress. But Singer’s note has nothing to do with them.

       For those late October calls, the government instructed Singer to engage the parents in a

discussion about their prior conduct using a ruse: that the IRS was auditing his foundation, and –




                                                 5
       Case 1:19-cr-10080-NMG Document 1104 Filed 04/24/20 Page 7 of 12



for parents whose children had been admitted to USC – that he would not tell the IRS that the

money they had sent to “Donna” at USC was in exchange for having their children recruited as

fake athletes. At that time, the government had a good faith belief, based on the evidence in the

case, that each parent knew and understood this. While not every parent might have known that

the complicit USC insider’s name was “Donna,” most did; and the evidence showed that they all

understood that their “donations” to USC and to Singer’s charity were a quid pro quo to secure

their children’s admission as recruited athletes based on false credentials. The purpose of the

“audit” calls was to give any parent who claimed not to have that understanding the opportunity

to say so – and to elicit additional evidence of what their understanding was.

       For example, as set forth in the government’s opening brief, in 2016, Singer instructed

Giannulli to “send 50K payment to the person below . . . Donna Heinel[,] Senior Womens

Associate Athletic Director[,] c/o of USC Athletics[,] . . . Check should be made out to USC

Athletics[.]” Dkt. 1066 at 5 (emphasis added). Singer then forwarded an email from Heinel to

Giannulli and Loughlin, attaching a letter indicating that their daughter had been admitted to USC

as a recruited athlete. Id., Ex. R. The email had Heinel’s name and title on it. The following year,

Singer instructed Giannulli and Loughlin to send another check, payable to a USC fund, to Heinel,

in connection with their younger daughter’s admission as a fake recruit. Id. at 6. Thereafter, in

the “audit” call on October 25, 2018, Singer told Giannulli: “I’m not gonna say anything [to the

IRS] about your payments going to Donna Heinel at USC to get the girls into USC, through crew.”

Id. at 11. And in a call with Loughlin, Singer said: “[N]othing has been said about the girls, your

donations helping the girls get into USC to do crew even though they didn’t do crew.” Id.

       Likewise, in 2018, Singer forwarded an email from Heinel to Zangrillo confirming that

Zangrillo’s daughter had been accepted to USC “through athletics” even though, as Zangrillo




                                                 6
        Case 1:19-cr-10080-NMG Document 1104 Filed 04/24/20 Page 8 of 12



knew, she was not an athlete. Id. at 8. At Singer’s direction, Zangrillo mailed Heinel a $50,000

check, payable to “USC Women’s Athletics,” and sent a second check to Singer’s charity, KWF.

Id. On the “audit” call, Singer said: “I won’t say that the, uh, the moneys went to go pay Donna

Heinel for USC to get [your daughter] in.” Id. at 10.

        Singer’s statements on the “audit” calls were thus consistent with what the defendants

already understood, and the defendants’ responses corroborate that evidence. The government

was not attempting to build a case that the parents understood Heinel to be personally pocketing

money, and the government has never alleged that. The government has alleged – and the calls,

checks and emails prove – that the defendants knew that one or more complicit insiders at USC

were facilitating the admission of their children as recruited athletes in exchange for payments to

a USC athletic program. Accordingly, while the government did direct Singer to use ruses as part

of its investigation, it did not fabricate evidence, and it did not suborn the commission of a crime.

                                          ARGUMENT

   I.      THE GOVERNMENT DID NOT COMMIT MISCONDUCT

        The government did not commit misconduct in this case. As the attached declarations

affirm, under penalty of perjury, the investigative team did not instruct Singer to fabricate

evidence, to entrap parents, or to elicit false admissions from anyone. Singer’s 302 corroborates

these declarations.

        The reality is that Singer was a reluctant cooperator who wrote the October 2 note at a time

when he had not fully accepted responsibility for his crime, and while he was obstructing the

government’s investigation. In his first interview with government agents, he used the word

“donation” to describe the money he and his clients sent to athletic programs, even as he

acknowledged that the payments were in exchange for recruiting unqualified students to athletic

teams based on fabricated credentials. Special Agent Keating firmly reminded Singer that a


                                                 7
       Case 1:19-cr-10080-NMG Document 1104 Filed 04/24/20 Page 9 of 12



donation is a gift: money in exchange for nothing. Paying money in exchange for guaranteed

admissions spots for unqualified athletes based on fabricated credentials is illegal. The issue is

not where the money was sent, or what the payments were called, but why it was sent and what the

parents received in exchange. Here, they received their children’s guaranteed admission to elite

universities as recruited athletes in sports they did not play (or did not play at that level). Singer

later acknowledged as much when he pled guilty. But like many white collar defendants, he was

slow to accept the full extent of his culpability – as he now admits.

       Agents and prosecutors told Singer to be more explicit with parents who had not yet

completed the fraud, and to tell parents who had not yet agreed to the scheme that it involved

paying off coaches. Like many white collar criminals, Singer was not typically so blunt. He did

not use words like “bribe” or “payoff,” even though that is what the payments were. Singer’s note

makes plain his frustration. He was particularly resistant to telling parents who were in the middle

of the fraud at the time of the government’s approach that the money was a payment to a coach,

because that was not what he had told them previously. In Singer’s language, it was a “fib.” But

because this portion of the investigation was a sting – targeting ongoing and future conduct – the

government wanted to ensure that the crime would be obvious to anyone involved in it.

       Despite the defendants’ attempts to make it so, Singer’s note has nothing to do with the

consensual calls he made weeks later to parents who had already engaged in the scheme before

the government’s approach. The purpose of those calls was to corroborate what the evidence

indicated those parents knew and understood about the fraud and bribery. The script Singer used

during those calls was consistent with that evidence. Put another way, during the late-October

“audit” calls, Singer repeated back to the defendants a summary of the crime they had committed

and asked them if they agreed they had done it. The calls were the equivalent of a wired-up




                                                  8
       Case 1:19-cr-10080-NMG Document 1104 Filed 04/24/20 Page 10 of 12



cooperator asking a drug dealer, to whom the cooperator has previously sold drugs: “Do you

remember when I sold you those drugs?” That is not suborning the commission of a crime. It is

corroborating evidence of it. So too, here. If the defendants in this case did not agree with Singer’s

summary of their crimes, the government anticipated that they would say so – instead of readily

agreeing to mislead the IRS about the reason for their payments, as they all did.

       In sum, the government did not suborn the commission of a crime. The defendants in this

case had already agreed to commit fraud and bribery. The government used Singer to gather

additional evidence of the crime they had already committed – and to ensure that individuals who

had not yet crossed the line knew what they were getting into.7

       Finally, the government did not investigate Singer’s October 2 note after first learning of

it on October 28 for several reasons. First, the AUSAs responsible for the investigation were aware

that Singer was a reluctant cooperator who was slow to accept responsibility for his crimes and

initially refused to make consensual calls. Second, they knew that, at the time Singer wrote the

note, he was obstructing the government’s investigation by tipping off potential targets. Third, the

AUSAs were either present when Singer made the consensual calls, or reviewed them afterwards,

and they were familiar with the other evidence in the case. They knew that the purpose of the calls

in late September and early October was to be more explicit with individuals who still had the

opportunity to back out of the fraud. And they knew that the note had nothing to do with the

“audit” calls Singer placed in late October, weeks after the note was written. They also knew that

what Singer said on those calls was consistent with what other evidence showed: that the

defendants understood they were making quid pro quo payments to a USC fund to induce a




       7
        As set forth in the government’s opening brief, the defendants’ remaining claims of
misconduct are meritless and do not warrant relief.


                                                  9
         Case 1:19-cr-10080-NMG Document 1104 Filed 04/24/20 Page 11 of 12



university insider to facilitate the fraudulent recruitment of their children. Finally, the AUSAs

knew that the purpose of the consensual calls was to make sure that the government only charged

individuals who acted with knowledge and intent and who were, in fact, guilty.

   II.      THERE IS NO BASIS FOR AN EVIDENTIARY HEARING

         There is no basis for an evidentiary hearing. The government has unequivocally denied

committing misconduct, and has provided declarations from two experienced federal agents and

an AUSA, under penalty of perjury, addressing the contentions in Singer’s October 2 note. The

government has also interviewed Singer about his note and produced an FBI 302 report of that

interview. The declarations are detailed, credible, and corroborated by the 302 report and other

evidence, including the consensual calls Singer made and evidence of the defendants’ criminal

intent prior to Singer’s cooperation. The defendants have, accordingly, failed to meet their burden

of establishing a disputed issue of material fact that would warrant a hearing. See United States v.

Staula, 80 F.3d 596, 603 (1st Cir. 1996).

                                          CONCLUSION

         The government, like the Court, views the allegations of misconduct in this case as serious

and disturbing. The defendants’ contention that the government “has engaged in a sustained,

orchestrated effort to cheat the justice system” is repugnant and untrue. For all of the reasons set

forth above, and in its opening brief, the government respectfully submits that the defendants’

motion should be denied without a hearing.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                       By:    /s/ Stephen E. Frank
                                              Karin M. Bell
                                              Stephen E. Frank
                                              Assistant United States Attorneys


                                                 10
      Case 1:19-cr-10080-NMG Document 1104 Filed 04/24/20 Page 12 of 12



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants .

                                              /s/ Stephen E. Frank
                                              Stephen E. Frank
                                              Assistant United States Attorney
